Smith, J.
(dissenting): I am unable to agree with the conclusion reached by the majority. I agree with the legal principles laid down for the construction of a will to the effect that the will should be construed as a whole and the evident intention of the testator should govern. I cannot agree, however, that the words “during his lifetime” are an adverbial phrase which qualifies the infinitive verbs “to have and to hold and enjoy.” As I read this will, the words “during his lifetime” should be disregarded just as the majority opinion states the words “but that said real estate not to behold or mortgaged by my said son Waldo Otho Weaver” should be disregarded. It seems to me the punctuation as well as the sentence structure requires that conclusion.